 1   SHAWN N. ANDERSON
     United States Attorney
 2   BELINDA ALCANTARA
     Assistant U.S. Attorney
 3   Sirena Plaza, Suite 500
     108 Hernan Cortez Avenue
 4   Hagåtña, Guam 96910
     PHONE: (671) 472-7332
 5   FAX: (671) 472-7215

 6   Attorneys for the United States of America

 7                           IN THE UNITED STATES DISTRICT COURT

 8                                  FOR THE TERRITORY OF GUAM

 9    UNITED STATES OF AMERICA,                          CRIMINAL CASE NO. 15-00041

10                           Plaintiff,                  ERRATUM

11                           vs.                         UNITED STATES’ MOTION TO
                                                         RELEASE TRIAL EXHIBITS
12
      JUSTIN ROBERT WHITE CRUZ,
13
                             Defendant.
14
            COMES NOW the plaintiff, United States of America, by and through undersigned
15
     counsel, and hereby files with the Court an Erratum to correct the United States’ Motion to
16
     Release Trial Exhibits, in the above styled matter, as follows:
17
            Page 1, Lines 16-17: Substituting the text “37 a-f” with “34a-b, 34c-d, and 37a-d”.
18
            RESPECTFULLY SUBMITTED this 27th day of June, 2019.
19
                                                          SHAWN N. ANDERSON
20                                                        United States Attorney
                                                          Districts of Guam and NMI
21
                                                   By:    /s/ Belinda Alcantara
22                                                        BELINDA ALCANTARA
                                                          Assistant U.S. Attorney
23

24



                 Case 1:15-cr-00041 Document 280 Filed 06/27/19 Page 1 of 1
